DYKMAN, J.
This is an appeal from an order of the county court of Suffolk county requiring two insurance companies to pay to the receiver all the property of the defendant, the amount due from each company being over and above one-half of the amount due upon a judgment in favor of one Henry Sayre, and from an order of the county court denying the application of the appellant to vacate and set aside the first-mentioned order. The sole question involved is whether the sum of $149.90 due the defendant Frank C. Raynor from two insurance companies upon an insurance of exempt property shall be paid to the receiver in supplementary proceedings in this action or to the judgment debtor. The pretense for paying the money to the receiver is that the judgment debtor once expressed his willing*157ness to have it so applied. A sufficient answer to that position is that the defendant has repented, and now claims his legal rights, and no one has been or will be injured by the change. The exemption from seizure and sale of certain property of a householder is a humane provision in favor of families and it is the duty of courts to enforce its execution. The family of the judgment debtor is entitled to the protection and benefit of this benign statute, and these orders defeat that intention.
The orders should be reversed, with $10 costs and disbursements, and the money in question directed to be paid to Frank C. Raynor. All concur.